Citation Nr: 1211512	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right arm numbness, including as secondary to service-connected status-post radicular mastectomy for adenocarcinoma of the right breast. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, and from August 1990 to May 1991.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying entitlement to service connection for right arm numbness. As there is a prior November 1997 final              RO rating decision which denied service connection for the same condition,          the Board presently recharacterizes the issue before it as a petition to reopen.        The requirement of presentation of new and material evidence must be met before the underlying claim may be adjudicated on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board has further re-characterized the petition to reopen as above to include a theory of secondary service connection based upon the allegations set forth from  the Veteran's designated representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.













REMAND

Unfortunately, there is still additional development required before the Board proceeds to a decision in this case. The provisions of VA's duty to assist are limited where involving a petition to reopen a previously denied claim, such as that VA          is not required to provide a Compensation and Pension examination of its own accord. See 38 C.F.R. § 3.159(c)(4) (2011). This notwithstanding, other duties to assist continue to apply, including the duty to obtain relevant records from a Federal agency. See generally 38 C.F.R. §§ 3.159(c), (c)(2) (2011). In the matter at hand,   an August 2007 computer database report verifies that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 2004,      for an unspecified condition. The Board has no way of determining what was the underlying medical basis for the SSA award, but the existing medical history indicates that her service-connected post-operative adenocarcinoma and post-operative residuals comprise a continuing condition that may well be the reason for the SSA award. Therefore, the SSA disability determination is deemed relevant evidence. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Consequently, this case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting records. See Murincsak v. Derwinski,           2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the appellant's claims file.

2. After completion of the foregoing, the RO/AMC should then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).
3. Thereafter, the RO/AMC should readjudicate the matter on appeal in light of all evidence of record. If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration. It is further requested that the SSOC if issued provide relevant citation to the provisions of 38 C.F.R. § 3.310 regarding  a claim for secondary service connection, as the Board has recharacterized the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


